—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated April 29, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its entitlement to judgment as a matter of law. In opposition, the plaintiff failed to prove prior written notice of the alleged defective sidewalk condition pursuant to Administrative Code of the City of New York § 7-201 (c) (2). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment (see, Almodovar v City of New York, 240 AD2d 523).
The plaintiff’s remaining contentions are without merit. Ritter, J. P., Joy, Altman and Smith, JJ., concur.